                                         Case 5:18-md-02834-BLF Document 647 Filed 02/23/21 Page 1 of 2




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     IN RE: PERSONALWEB                                Case No. 18-md-02834-BLF
                                         TECHNOLOGIES, LLC ET AL., PATENT
                                   8
                                         LITIGATION
                                   9                                                       ORDER REQUESTING
                                  10     AMAZON.COM, INC., and AMAZON                      SUPPLEMENTAL DECLARATION
                                         WEB SERVICES, INC.,
                                  11
                                                        Plaintiffs
                                  12            v.
Northern District of California




                                                                                         Case No.: 5:18-cv-00767-BLF
 United States District Court




                                  13     PERSONALWEB TECHNOLOGIES, LLC
                                  14     and LEVEL 3 COMMUNICATIONS, LLC,

                                  15                    Defendants,

                                  16
                                         PERSONALWEB TECHNOLOGIES, LLC,                  Case No.: 5:18-cv-05619-BLF
                                  17
                                         and LEVEL 3 COMMUNICATIONS, LLC,
                                  18
                                                        Plaintiffs,
                                  19            v.

                                  20     TWITCH INTERACTIVE, INC.,
                                  21
                                                        Defendant.
                                  22

                                  23
                                              The Court REQUESTS that Amazon file a supplemental declaration in support of its
                                  24
                                       request for fees related to its motion for attorneys’ fees no later than March 11, 2021. See ECF
                                  25
                                       593 (motion); see also ECF 646 (supplemental brief). The declaration SHALL include billing
                                  26
                                       records along with a chart of timekeepers and associated tasks. See, e.g., ECF 592-5, 592-7.
                                  27
                                              IT IS SO ORDERED.
                                  28
                                         Case 5:18-md-02834-BLF Document 647 Filed 02/23/21 Page 2 of 2




                                   1

                                   2   Dated: February 23, 2021

                                   3                                       ______________________________________
                                                                           BETH LABSON FREEMAN
                                   4                                       United States District Judge
                                   5

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                            2
